Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 9 September 2022, in which claims 1, 7, 9-11, 13 have been amended, and claims 2-5, 8, 12, 21, 23 have been cancelled, is acknowledged.
Claims 1, 7, 9-11, 13-14, 16-20 are pending in the instant application.
Claims 1, 7, 9-11, 13-14, 16-20 are examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2022 is acknowledged and considered.
Response to arguments of 9 September 2022
 	In view of Applicant’s amendment of 9 September 2022, all the objections and rejections to claims 2-5, 8, 12, 21, 23 are herein withdrawn. Claims 2-5, 8, 12, 21, 23 have been cancelled.
 	In view of Applicant’s amendment of 9 September 2022, the objections to claims 7, 11 are herein withdrawn. Applicant has removed duplicate structure from the claims.
	The objection to claim 9 is maintained. A new objection is made below, based on Applicant’s amendment of 9 September 2022.
 	In view of Applicant’s amendment of 9 September 2022, the rejection of claims 1, 4, 7-14, 16-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of diseases associated with an inflammatory response or an immune response with itaconate, malonate or derivatives thereof, is herein withdrawn. Applicant has amended independent claim 1 to recite a method of treatment of psoriasis, multiple sclerosis or lymphoma with a composition comprising itaconate, malonate or a derivative thereof.
 	In view of Applicant’s amendment of 9 September 2022, the rejection of claims 1, 4, 12-14, 16-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claim 1 by adding formulae (I) or (II). Applicant has deleted some of the compounds from claim 7 and from claim 11. New rejections are made below, based on Applicant’s amendment of 9 September 2022.
 	In view of Applicant’s amendment of 9 September 2022, the rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has removed instances of broad/narrow limitations from claim 10. 
 	In view of Applicant’s amendment of 9 September 2022, the rejection of claims 1, 7-11, 20 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Kiso as evidenced by Hotamisligil, is herein withdrawn. Applicant has amended claim 1 to recite psoriasis, multiple sclerosis and lymphoma. Kido teaches a method of treating diabetes with itaconic acid.
 	In view of Applicant’s amendment of 9 September 2022, the rejection of claims 1, 7-14, 16, 17, 20 under 35 U.S.C. 102(a)(1) over Lampropoulou is herein withdrawn. Applicant has amended claim 1 to recite psoriasis, multiple sclerosis and lymphoma. Lampropoulou teaches a method of treating cardiac ischemia with dimethyl itaconate or dimethyl malonate.
 	In view of Applicant’s amendment of 9 September 2022, the rejection of claims 1, 4, 7, 11-14, 16-21 under 35 U.S.C. 102(a)(1) over Bovenschen, as evidenced by Johansen, is herein withdrawn. Applicant has deleted dimethyl fumarate from the claims.
 	In view of Applicant’s amendment of 9 September 2022, the rejection of claims 1, 4, 8-10, 12-14, 16-21 under 35 U.S.C. 102(a)(2) over Bianchini, as evidenced by Johansen, is herein withdrawn. Applicant has deleted succinic acid (compound of formula I wherein R1 = R2 = R3 = R4 = H) from the claims.
	Applicant’s arguments (Remarks of 9 September 2022, page 14, last paragraph, page 15) against the rejection of claims 1, 4, 7-14, 16-21 under 35 U.S.C. 103 over Bovenschen, in view of Johansen, have been considered. 
Applicant argues that Bovenschen fails to suggest any alternative compounds nor a structure function relationship. Applicant argues (page 15, first paragraph) that “an enumerable number of homologs of dimethylfumarate could be tested”. Applicant argues no expectation of success. Applicant seems to argue innumerable homologs of dimethylfumarate, yet there is only one possible homolog on the carbon skeleton, and that is the 2-methyl fumarate below.
The rejection is made over structural similarity between dimethyl fumarate

    PNG
    media_image1.png
    174
    260
    media_image1.png
    Greyscale
, its direct H vs. methyl homolog   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which is a tautomer of the instant elected species 
    PNG
    media_image3.png
    151
    270
    media_image3.png
    Greyscale
dimethyl itaconate.
Direct structural homologs and positional isomers are prima facie obvious in the absence of unexpected results. A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. See In re Norris, 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970). 
Further, obviousness based on similarity of structure and function entails motivation to make claimed compound in expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979)
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). 
Should Applicant present additional data, in the format of a Declaration under 37 CFR 1.132, showing, in a side-by-side comparison, some unexpected results in treating psoriasis with the instant elected species dimethyl itaconate over dimethyl fumarate (prior art by Bovenschen), such data will be considered and may advance prosecution. 
In the absence of such data, the claims stay rejected under 35 U.S.C. 103 over Bovenschen, in view of Johansen, and a modified rejection is made below based on Applicant’s amendment of 9 September 2022.
 	Applicant’s arguments (Remarks of 9 September 2022, page 15, last 3 paragraphs) against the rejection of claims 1, 4, 7-14, 16-21 under 35 U.S.C. 103 over Lampropoulou, in view of Johansen, have been considered. Applicant argues (page 15, last two paragraphs) that claim 1 has been amended to recite administering the claimed compounds to treat the recited indications by down-regulating Ikb-, and the combination of Lampropoulou and Johansen fails to teach that. In response, the rejection is made over the combined teachings of Lampropoulou, who teaches that DI has anti-inflammatory effect in vitro and in vivo, and is effective to treat diseases associated with an inflammatory response, and Johansen teaches that psoriasis is an inflammatory skin disease. The mechanism by which dimethyl itaconate acts in the method of treating psoriasis, in this case down-regulating Ikb- induction, is inherent to the claimed method of treatment. 
 In view of Applicant’s amendment of 9 September 2022, the provisional rejection of claims 1, 4, 7-14, 16-21 on the ground of nonstatutory double patenting over claims of copending Application No.15/998,551 is herein withdrawn. On 30 September 2022, the claims in co-pending application 15/998,551 have been amended to be drawn to a method of treating ischemic reperfusion injury with a compound of formula I; ischemic reperfusion injury is a different disease from psoriasis, multiple sclerosis or lymphoma in the instant claims. 
The claims have been examined to the extent they read on the elected species: psoriasis as the specific disease to be treated, and dimethyl itaconate as the species of itaconate, malonate or derivative thereof to be administered in the method (based on Applicant’s election of species) , and the following objections and rejections are made below. 
Objection to the Claims
	Claim 9 is objected to because of the recitations “the substituted phenyl ring is optionally substituted” and the recitation “the substituted heterocyclyl is optionally substituted”. How can a substituted group be optionally substituted? Applicant is required to clarify the claim language. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9-11, 13-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims are indefinite because it is unclear what is encompassed by the terms itaconate, malonate and derivatives thereof in independent claim 1. 
First, claim 1, as amended on 9 September 2022, recites that “the itaconate, malonate or a derivative thereof comprises a compound of formula (I) or of formula (II)”. It is unclear how a chemical compound which is an itaconate, or a malonate or a derivative can “comprise” another chemical compound of formula (I) or of formula (II). The recitation “comprises” in this context is confusing because it raises questions about what else is “comprised” in itaconate beside a compound of formula (I).
The confusion extends to claim 7 which recites that “the derivative of itaconate or derivative of malonate is selected from one or more of the group consisting of […]”. How can one compound, which is a derivative of itaconate, be one or more compounds?
In the interest of compact prosecution, the examiner considers the recitation in claim 1 to be  “the itaconate, malonate or derivative thereof is a compound of formula (I) or of formula (II)”; claim 7 should read “wherein the itaconate, malonate or derivative thereof is selected from […]”.
 	Further, in formula (I) 
    PNG
    media_image4.png
    124
    350
    media_image4.png
    Greyscale
 ,               R2 is CH2. What is meant by R2 is CH2? One should not ignore the fact the carbon atom is tetravalent.
There is absolutely no indication of the presence of a double bond in the structure drawn or in the definition of R2. Yet, all structures in the dependent claims correspond to compounds having a double bond formed between R2 and the carbon atom to which it is attached in formula I (see rejections to claims 7, 11 below for lack of antecedent basis).
Applicant is required to correct the structure formula (I) to reflect the presence of a C=C between R2 and the carbon atom to which R2 is attached.
Furthermore, R4 is defined as H, CH2, unsubstituted or substituted alkyl, unsubstituted or substituted alkene (R2 being alkene means 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
) or unsubstituted or substituted alkyne. What is meant by R4 is CH2? Given that the carbon atom is tetravalent.
Appropriate correction is required.
	Furthermore, claim 9 is unclear because claim 9 depends on claim 1; claim 1 defines substituents R1-R7; claim 9 recites that R1, R2, R3, R4, R5, R6 or R7 is “optionally substituted”. Claim 9 is unclear because the substituents R1-R7 and their substitutions have been already defined in claim 1. While it is noted that some moieties such as alkyl in any of R1-R7 can be substituted (or are optionally substituted) by definition, the substituent R1 itself cannot be optionally substituted. Clarification of the language is required. 
Further, in terms of language in claim 9, a substituted phenyl ring or a substituted heterocyclyl cannot be optionally substituted; they are substituted.
	Appropriate clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation monoethylitaconate, and the claim also recites 
    PNG
    media_image6.png
    173
    270
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    176
    277
    media_image7.png
    Greyscale
, which are the narrower statements of the range/limitation. 
Removal of instances of broad/narrow limitations is required.
Further, in claim 7 the phrase “selected from […] the group consisting of: […] monoethylitaconate, 2-methyl fumaric acid, or a pharmaceutically acceptable salt thereof” is vague and indefinite because the term “or […]” would mean that the claim is open ended in the closed Markush expression “the group consisting of”.       
Appropriate correction is required.

Claims 7, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 11 recites the following compounds:

    PNG
    media_image8.png
    181
    250
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    464
    575
    media_image9.png
    Greyscale

 
    PNG
    media_image10.png
    164
    318
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    487
    459
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    175
    479
    media_image12.png
    Greyscale

which correspond to compounds having a double bond formed between R2 and the carbon atom to which it is attached in formula I; yet claim 1 defines substituent R2 in formula I 
    PNG
    media_image13.png
    126
    343
    media_image13.png
    Greyscale
  to be CH2 (no indication of the presence of a double bond).  According to the definition in claim 1, there is no C=C double bond between R2 and the carbon atom to which it is attached in formula II.
Claim 7 lists the chemical names of several itaconates. There is insufficient antecedent basis for the chemical structures of itaconates in claims 7, 11, in claim 1.
	Further, claim 11 depends on claim 1 and lists the following compound  
    PNG
    media_image14.png
    158
    187
    media_image14.png
    Greyscale
; yet claim 1 defines R6 in formula II
    PNG
    media_image15.png
    121
    320
    media_image15.png
    Greyscale
to be H, unsubstituted or substituted alkyl, unsubstituted or substituted alkene (R6 being alkene means 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
) or unsubstituted or substituted alkyne.  According to the definition in claim 1, there is no C=C double bond between R6 and the carbon atom to which it is attached in formula II.
There is insufficient antecedent basis for 2-methylenemalonic acid above of claim 11, in claim 1.
	Further, there is no antecedent basis for 2-methylfumaric acid of claim 7 in claim 1 formula I or II.
Applicant is required to clarify the claims language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9-11, 13-14, 16-20 are rejected under 35 U.S.C. 103 as obvious over Bovenschen et al. (Am J Clin Dermatol 2010, 11(5), 343-350, cited in PTO-892 of 9 March 2022) in view of Johansen et al. (PNAS 2015, E5825-E5833, cited in PTO-892 of 9 March 2022).
Bovenschen teaches a method of treating psoriasis with dimethylfumarate 
    PNG
    media_image1.png
    174
    260
    media_image1.png
    Greyscale
,.
While Bovenschen does not teach that psoriasis is a disease associated with Ikb, as in instant claims 4, 21, or with increased expression or increased secretion of Ikb-, as in instant claims 18, 19, Johansen teaches that Ikb is a key driver in the development of psoriasis (Title, Abstract) and Ikb expression is increased in psoriatic skin (page E5827, left column, second paragraph).
With respect to the limitations in instant claims 13-14, 16-19, even though Bovenschen does not specifically teach that the dimethyl fumarate downregulates Ikb- induction (as in claim 1) in a Nrf-2 independent manner (as in instant claim 13), or inhibits STAT3 in an Nrf2-independent manner (as in instant claim 14, 19), or the TNF-a production is unaffected (as in instant claim 16) or that dimethyl malonate interferes with activation of proinflammatory macrophages (as in instant claim 17), the ability to interact with inhibit or interact or downregulate as above is an inherent pharmacological property of the compound. Therefore, practicing the method of Bovenschen would inherently practice the instantly claimed method.  
Bovenschen does not teach treatment of psoriasis with the instant elected species, dimethylitaconate
    PNG
    media_image3.png
    151
    270
    media_image3.png
    Greyscale
.
It would have been obvious to synthesize a direct structural homolog methyl vs. hydrogen of dimethylfumarate disclosed by Bovenschen, and vary the position of the double bond in said homolog, with the expectation that the resulting compound will retain immunosuppressant and anti-inflammatory properties and will be effective to treat psoriasis. Direct structural homologs and positional isomers are prima facie obvious in the absence of unexpected results. A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. See In re Norris, 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970). 
Further, obviousness based on similarity of structure and function entails motivation to make claimed compound in expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979)
 	As such, instant claims 1, 7, 9-11, 13-14, 16-20 are rejected as prima facie obvious.

Claims 1, 7, 9-11, 13-14, 16-20 are rejected under 35 U.S.C. 103 as obvious over Lampropoulou et al. (Cell Metabolism 2016, 24, 158-166, cited in IDS) in view of Johansen et al. (PNAS 2015, E5825-E5833, cited in PTO-892 of 9 March 2022).
Lampropoulou teaches (Abstract) that dimethyl itaconate (DI) exerts anti-inflammatory effects in vitro and in vivo.
Lampropoulou teaches (page 159, last paragraph, page 160, first paragraph) the effect of DI on the inflammatory response induced after LPS (as in instant claim 16) or LPS + IFN- stimulation in mouse BMDM (bone marrow activated macrophages). 
Lampropoulou teaches ((page 160, second and third paragraphs) that DI is an effective anti-inflammatory agent acting on the expression of multiple LPS-regulated genes involved in inflammasome activation and function.
Lampropoulou teaches (page 160, right column, left paragraph) that dimethyl itaconate (DI) interferes with activation of pro-inflammatory macrophages, while TNF-alpha production remains unchanged (page 160, left column, first paragraph), as in instant claims 16, 17.
Lampropoulou teaches (page 161, right column, left paragraph) that dimethyl itaconate (DI) reduces hypoxia induced increase in ROS generation (Figure 2I), as in instant claim 17 (ii). 
Lampropoulou does not teach a method of treating psoriasis with dimethyl itaconate, as in the instant claims.
Lampropoulou does not teach that psoriasis is a disease associated with Ikb, or with increased expression or increased secretion of Ikb-, as in instant claims 18, 19.

Johansen teaches that psoriasis is a common immune mediated chronic inflammatory disease.
Johansen teaches that Ikb is a key driver in the development of psoriasis (Title, Abstract), as in instant claims 4, 21, and Ikb expression is increased in psoriatic skin (page E5827, left column, second paragraph), which satisfies the limitation in instant claim 18.

It would have been obvious to combine the teachings of Lampropoulou and Johansen to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer dimethyl itaconate (DI) to treat psoriasis in a patient in need thereof, because Lampropoulou teaches that DI has anti-inflammatory effect in vitro and in vivo, and is effective to treat diseases associated with an inflammatory response, and Johansen teaches that psoriasis is an inflammatory skin disease. Thus, the person of ordinary skill in the art would have administered DI to a patient suffering from psoriasis, with the expectation that DI, known to be an effective anti-inflammatory agent acting on the expression of multiple LPS-regulated genes involved in inflammasome activation and function, will be effective against an inflammatory disease which is psoriasis. The person of ordinary skill in the art would have been further motivated to evaluate the ability of DI to downregulate Ikb- in such a method of treatment, because Johansen teaches that Ikb- is a key driver in the development of psoriasis, and downregulation of Ikb occurs in treatment of psoriasis. 
As such, claims 1, 7, 9-11, 13-14, 16-20 are rejected as prima facie obvious.

Conclusion
Claims 1, 7, 9-11, 13-14, 16-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627